Case 3:15-cv-00675-JBA Document 1126-1 Filed 03/22/19 Page 1 of 3




                      EXHIBIT A

        AIG BILLING STATEMENT
                                   Case 3:15-cv-00675-JBA Document 1126-1 Filed 03/22/19 Page 2 of 3
                                                                                                                          AIG Private Client Group



 Billing Statement                                                                                                 Statement Date: March 19, 2019
 Thank you for choosing AIG. We appreciate your business.
                                                                                                                   Billing Account Number: REDACTED

 Iftikar Ahmed                                                                                                     Ways to Pay
 Shalini Ahmed                                                                                                     Automated Electronic Payment: Visit
 505 North Street                                                                                                  www.aig.com/us/mybill
 Greenwich, CT 06830
                                                                                                                   You will need the following information
                                                                                                                   to make payments:
                                                                                                                   Web User ID: REDACTED
                                                                                                                   Phone User ID: REDACTED
                                                                                                                   Temporary password: REDACTED

 Account Summary                                                                                                                               REDACTED
                                                                                                                   Automated phone service:888-978-5371
 Please refer to each policy's declarations page for complete details about your coverage and Premium.             Please mention code: AIG
  Coverage        Policy No.    Effective            Past due*             Min.Due*           To Pay in Full*      (U.S. billing addresses only)
 ExcessLiability REDACTED 9839 04/09/19                 $0.00              $255.00               $1,020.00
 Homeowners REDACTED 4941 04/09/19                                        $3,249.50             $12,998.00
                                                                                                                   Billing Customer Service
                                                        $0.00
                                                                                                                   888-978-5371 (M- F 8:00 am–5:30 pm)
                      REDACTED
                                                         $0.00            $3,504.50             $14,018.00         Billing.Help@aig.com
                                                                                   Payment Due 04/09/19
                                                                                                                   Your AIG Broker/Agent Is
                                                                                                                   Daigle & Travers Insurance Agency, LLC
                                                                                                                   22 Thorndal Circle
                                                                                                                   Suite 2
                                                                                                                   Darien, CT 06820
                                                                                                                   (203) 655-6974




Thank you. We appreciate your prompt payment.
Consider enrolling in automatic bill payment. It’s a fast way to pay, and you won’t have to worry
about missed payments. To learn more, please visit www.aig.com/us/mybill.



*Includes any state assessments, credits and fees.

                                                                   Please see reverse side.                                                     Continued on back




   Payment Stub                                                                        Statement Date: March 19, 2019
                                                                              Billing Account Number: REDACTED
     Past Due (Due Immediately)                                      $0.00                Client Name: Iftikar Ahmed

     Minimum Due by April 9, 2019                                 $3,504.50
                                                                                               Amount
     To Pay in Full                                              $14,018.00
                                                                                              Enclosed

                AIG Private Client Group                                                                 If you pay by check, please allow five to seven
                P.O. Box 35423                                                                           business days for your payment to reach us.
                Newark, NJ 07193-5423                                                                    Write your billing account number on your check
                                                                                                         and make it payable to Private Client Group.
                                                                                      FOR OFFICIAL USE ONLY:
                                                                                   Term No: 99 Invoice No: 09   Name code: Ahme Copy type: Insured



                       00041686153019909AHME00003504506
                            Case 3:15-cv-00675-JBA Document 1126-1 Filed 03/22/19 Page 3 of 3
                                                                                                                           AIG Private Client Group


Total annual premium and Fees:            $14,018.00                                       Statement Date: March 19, 2019
Total amount paid to date:                     $0.00                              Billing Account Number: REDACTED
                                                                                              Client Name: Iftikar Ahmed
Outstanding balance:                      $14,018.00
Premium Payment Schedule
Future installment amounts and minimum due figures are subject to change based on account and/or payment activity.
Avoid installment fees by paying the “To Pay in Full” amount shown below.
 Payment Due             Past Due     +Installment Amount           +State Tax & Fees          +Installment Fees =Minimum Due                      To Pay In Full
04/09/19                   $0.00                $3,501.50                      $3.00                   $0.00        $3,504.50                       $14,018.00
06/09/19                                        $3,501.50                      $3.00                   $0.00        $3,504.50
08/09/19                                        $3,501.50                      $3.00                   $0.00        $3,504.50
10/09/19                                        $3,501.50                      $3.00                   $0.00        $3,504.50
   TOTALS                                                                                                          $14,018.00


Billing Activity
This is a breakdown of your current installment by policy. For endorsement activity, please refer to your Policy Declaration page.
                   Policy                                                                Installment            +State Tax          +Installment    =Minimum
 Policy Type       Number           Policy Location                                      & Past Due                & Fees                   Fees           Due
Homeowners        REDACTED 4941     505 North St, Greenwich, CT 06830                    $3,246.50                  $3.00                 $0.00      $3,249.50
ExcessLiability   REDACTED 9839     505 North St, Greenwich, CT 06830                      $255.00                  $0.00                 $0.00        $255.00
                                                             TOTALS                      $3,501.50                  $3.00                 $0.00      $3,504.50
State Taxes, Fees and Surcharges
Below is a summary of the state taxes, fees and surcharges charged to your policy(ies). The total amount shown below has been divided equally and
included in your installment premium. For fee activity, please refer to the policy’s Declarations page.

Description                                                                           Policy Number                                                  Amount

Connecticut Healthy Homes Fund Surcharge                                              REDACTED   4941                                                   $12.00
                                                                                                                                    TOTALS              $12.00




             If you adjust your coverage and your premium increases, the amount of the increase will be invoiced over any
             remaining installments. If there are no remaining installments, an invoice will be sent for payment of the full amount
             owing.
             If coverage adjustment to one policy results in a credit, that credit will be applied to unpaid balances on other policies.
             If all other policies listed on the invoice are paid in full, you will receive a refund check for the full amount of the credit.
             Add convenience with account billing…
             You are welcome to request a total account bill, which consolidates all eligible policy premiums on one bill. Contact
             your independent insurance advisor to learn more. Please remember to always pay the total balance due. Each
             premium payment is spread across all of the policies tied to the account; incomplete payments will impact all policies
             and could lead to cancellation.
